
	

114 S3044 IS: Puerto Rico Humanitarian Relief and Reconstruction Act
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3044
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2016
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide certain assistance for the Commonwealth of Puerto Rico, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Puerto Rico Humanitarian Relief and Reconstruction Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Commonwealth.
					TITLE I—Sense of Congress on debt held by the Commonwealth
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Sense of Congress.
					TITLE II—Puerto Rico Reconstruction Finance Corporation
					Sec. 201. Definitions.
					Sec. 202. Establishment and funding.
					Sec. 203. Board of the Corporation.
					Sec. 204. Duties.
					Sec. 205. Default by the Commonwealth or a municipality of the Commonwealth.
					Sec. 206. Rule of construction.
					TITLE III—Puerto Rico chapter 9 uniformity
					Sec. 301. Amendment.
					Sec. 302. Effective date; application of amendment.
					Sec. 303. Severability.
					TITLE IV—Addressing health care disparities in the Commonwealth
					Subtitle A—Medicaid
					Sec. 411. Elimination of general Medicaid funding limitations (cap) for Puerto Rico.
					Sec. 412. Elimination of specific Federal medical assistance percentage (FMAP) limitation for
			 Puerto Rico.
					Sec. 413. Application of 100 percent Federal poverty line (FPL) limitation to Puerto Rico.
					Sec. 414. Extension of application of Medicare payment floor to primary care services furnished in
			 Puerto Rico under Medicaid and application to additional providers.
					Subtitle B—Medicare provisions
					Sec. 421. Application of part B deemed enrollment process to residents of Puerto Rico; special
			 enrollment period and limit on late enrollment penalties.
					Sec. 422. Puerto Rico practice expense GPCI improvement.
					Sec. 423. Permanent extension of incentive payments for primary care services furnished in Puerto
			 Rico.
					Subtitle C—National environmental public health tracking and studies
					Sec. 431. National Environmental Public Health Tracking.
					Sec. 432. Study on environmental, biological, and health data from the island of Vieques, Puerto
			 Rico.
					TITLE V—Infrastructure investments
					Subtitle A—Energy infrastructure incentives
					Sec. 511. Grant program to promote of access to renewable energy and energy efficiency for Puerto
			 Rico.
					Sec. 512. Incentives for energy efficient commercial buildings.
					Sec. 513. Incentives for new energy efficient homes.
					Subtitle B—Transportation, housing, and agriculture infrastructure incentives
					Sec. 521. General provisions.
					Sec. 522. Highway program.
					Sec. 523. TIGER discretionary grants.
					Sec. 524. Passenger and freight rail improvements.
					Sec. 525. Airport Improvement Program.
					Sec. 526. Clean and safe water revolving funds.
					Sec. 527. Rural Utilities Service programs.
					Sec. 528. Rural Energy for America Program.
					Sec. 529. Construction of ferry boats and ferry terminal facilities.
					Sec. 530. Corps of Engineers funds.
					Sec. 531. Predisaster hazard mitigation and resiliency.
					Sec. 532. Broadband programs.
					Sec. 533. Housing and community development.
					TITLE VI—Earned income tax credit and tax equalization measures
					Sec. 611. Puerto Rico residents eligible for earned income tax credit.
					Sec. 612. Equitable treatment for residents of Puerto Rico with respect to the refundable portion
			 of the child tax credit.
					TITLE VII—Puerto Rico determination on status
					Sec. 701. Vote regarding status.
					Sec. 702. Certification and transmittal of results.
					Sec. 703. Transition process.
					Sec. 704. Rules for elections for Federal offices.
					Sec. 705. Issuance of Presidential proclamation.
					Sec. 706. State of Puerto Rico.
					Sec. 707. Effect on membership of House of Representatives.
				
 2.Definition of CommonwealthIn this Act, the term Commonwealth means the Commonwealth of Puerto Rico. ISense of Congress on debt held by the Commonwealth 101.FindingsCongress finds that—
 (1)in 2015, a Commission for the Comprehensive Audit of Puerto Rico's Public Debt was established in Puerto Rico under Act 97; and
 (2)the Commission for the Comprehensive Audit of Puerto Rico's Public Debt is currently conducting an audit of the debt held by Puerto Rico.
 102.PurposesThe purposes of this Act are— (1)to ensure that pensions of ordinary investors are protected; and
 (2)to ensure that Wall Street speculators are not able to profit from the misfortune of United States citizens, including the 3,500,000 people in Puerto Rico.
 103.Sense of CongressIt is the sense of Congress that— (1)if the Commission for the Comprehensive Audit of Puerto Rico's Public Debt finds that any of the debt held by Puerto Rico was acquired in violation of the Constitution of Puerto Rico, the Puerto Rican government should immediately set aside this debt and suggest to holders of this debt that they seek redress from the investment banks that helped market and sell these unconstitutional instruments;
 (2)the Board of Governors of the Federal Reserve System has the authority to provide emergency financing to Puerto Rico to facilitate an orderly restructuring of the debt held by Puerto Rico under sections 13(3) and 14(2)(b) of the Federal Reserve Act (12 U.S.C. 343 and 355); and
 (3)Puerto Rico is experiencing a humanitarian crisis, and that the American government must meet the basic human needs of its citizens ahead of the profits of Wall Street.
				IIPuerto Rico Reconstruction Finance Corporation
 201.DefinitionsIn this title: (1)BoardThe term Board means the Board of the Corporation.
 (2)BondThe term Bond means a bond, loan, line of credit, note, or other borrowing title, in physical or dematerialized form, of which—
 (A)the issuer, borrower, or guarantor is a municipality or the Commonwealth; and (B)the date of issuance or incurrence of debt precedes the date of enactment of this Act.
 (3)CorporationThe term Corporation means the Puerto Rico Reconstruction Finance Corporation established under section 202. (4)MunicipalityThe term municipality—
 (A)includes any political subdivision, public agency, instrumentality or instrumentality of the Commonwealth; and
 (B)should be broadly construed to effectuate the purposes of this title. 202.Establishment and fundingThere is established a public bank with the authority to draw upon the Exchange Stabilization Fund, to be known as the Reconstruction Finance Corporation of Puerto Rico.
			203.Board of the Corporation
 (a)In generalThe Corporation shall have a board consisting of 7 members, including a chairman, of whom all shall—
 (1)reside in Puerto Rico; (2)have expertise in the economy, culture, history, and government of Puerto Rico; and
 (3)represent the interests of labor, agriculture, small business, and the environment. (b)Appointment (1)In generalThe President shall appoint the individual members of the Board, of whom—
 (A)4 members should be selected from a list submitted by the legislative branch of the Puerto Rican government;
 (B)2 members should be selected from a list submitted by the Governor of Puerto Rico; and (C)1 member may be selected in the sole discretion of the President.
 (2)Advice and consentWith respect to the appointment of a Board member described in subparagraph (A) or (B) of paragraph (1), such an appointment shall be by and with the advice and consent of the Senate, unless the President appoints an individual from a list, as provided in this subsection, in which case no Senate confirmation is required.
 (c)TermEach member of the Board shall serve a term of 4 years and may be reappointed after the expiration of a term.
				(d)Ethics
 (1)Conflict of interestNotwithstanding any ethics provision governing employees of the Commonwealth, all members and staff of the Board shall be subject to the Federal conflict of interest requirements described in section 208 of title 18, United States Code.
 (2)Financial disclosureNotwithstanding any ethics provision governing employees of the Commonwealth, all members of the Board and staff designated by the Board shall be subject to disclosure of their financial interests, the contents of which shall conform to the same requirements set forth in section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.).
 204.DutiesThe Board may— (1)hire and pay members of the Board and staff;
 (2)organize the affairs in accordance with bylaws approved by the Board; (3)discount any note or Bond from any public entity in the Commonwealth upon approval of a majority of the Board;
 (4)make any expenditure the Board determines is necessary to address the humanitarian crisis in the Commonwealth and restore economic growth;
 (5)authorize expenditures and lending activities, including discounting any note or offering a financial guarantee, by an affirmative vote of a majority of the members of the Board;
 (6)negotiate with the Commonwealth or a municipality that has defaulted on a Bond over budgets, revenues, and appropriations;
 (7)remove a stay under section 205(d); (8)discount Bonds and notes from the Commonwealth or a municipality;
 (9)may reduce the par value of any such Bond; and (10)protect the public pensions in the Commonwealth as well as ordinary investors and pension funds in the United States.
				205.Default by the Commonwealth or a municipality of the Commonwealth
 (a)Who may file an application with the CorporationAn entity may file an application with the Corporation under this title if and only if such entity— (1)is a municipality or the Commonwealth;
 (2)is specifically authorized, in its capacity as a municipality or the Commonwealth or by name, to file an application with the Corporation under this title by Commonwealth law, by the Corporation itself, or by a governmental officer or organization empowered by Commonwealth law to authorize such entity to file an application with the Corporation under this title;
 (3)desires to and is authorized by Commonwealth law, by the Corporation itself, or by a governmental officer or organization empowered by Commonwealth law to make such authorization to restructure its Bond debts; and
					(4)
 (A)has obtained the agreement of creditors holding at least a majority in amount of the claims that such entity intends to impair under a plan in a case under this title;
 (B)has negotiated in good faith with creditors and has failed to obtain the agreement of creditors holding at least a majority in amount of the claims of each class that such entity intends to impair under a plan in a case under this title; or
 (C)is unable to negotiate with creditors because such negotiation is impracticable, as determined by the entity.
 (b)ApplicationThe Commonwealth or a municipality may file with the Corporation an application that the Commonwealth or municipality that the Commonwealth or municipality—
 (1)meets the requirements described in subsection (a); and (2)desires to restructure its debt.
					(c)Purchase of Bonds
 (1)In generalIf the Commonwealth or a municipality files an application under subsection (b) and the Board, by an affirmative vote of a majority of the members of the Board, accepts the application—
 (A)the Corporation shall purchase each Bond from the holder of the Bond issued by the Commonwealth or municipality at the price paid for the Bond by the holder of the Bond; and
 (B)the par value of each Bond issued by the Commonwealth or municipality shall be reduced to the last price paid for that Bond.
 (2)Authority of CorporationThe Corporation may examine records of sales of Bonds to determine whether the price paid by the holder of a Bond is not fraudulent.
 (3)Misrepresentation of Bond purchase priceAny person that violates paragraph (1) shall be subject to the penalties under section 10 of the Securities Exchange Act of 1934 (15 U.S.C. 78j) in the same manner and to the same extent as if the person had violated that section.
 (4)Bond insurersAny insurer of a Bond issued by the Commonwealth or a municipality on which the Commonwealth or municipality has defaulted shall not be liable to the holder of a Bond for any amount that is greater than the purchase price of the Bond if the insurer demonstrates to the satisfaction of the Corporation that the solvency of the issuer would be affected by the restructuring of the Bond.
 (5)Payments as final settlementAmounts paid by the Corporation for bonds under this subsection shall be in full and final settlement of any and all debts, claims, and liens with respect to such bonds.
					(d)Automatic stay
 (1)Except as otherwise provided in this section, the filing and acceptance of an application under subsection (b) operates with respect to any claim, debt, or cause of action related to a Bond as a stay, applicable to all entities (as such term is defined in section 101 of title 11, United States Code), of—
 (A)the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the Commonwealth or a municipality, or to recover a claim against the Commonwealth or a municipality;
 (B)the enforcement, against the Commonwealth or a municipality or against property of the Commonwealth or a municipality, of a judgment;
 (C)any act to obtain possession of property of the Commonwealth or a municipality, or of property from the Commonwealth or a municipality, or to exercise control over property of the Commonwealth or a municipality;
 (D)any act to create, perfect, or enforce any lien against property of the Commonwealth or a municipality;
 (E)any act to create, perfect, or enforce against property of the Commonwealth or a municipality any lien to the extent that such lien secures a claim;
 (F)any act to collect, assess, or recover a claim against the Commonwealth or a municipality; and (G)the setoff of any debt owing to the Commonwealth or a municipality against any claim against the Commonwealth or a municipality.
 (2)On motion of a party in interest and after notice and a hearing, the Board may grant relief from a stay under paragraph (1)—
 (A)for cause, including the lack of adequate protection of a security interest in property of such party in interest; or
 (B)with respect to a stay of an act against property under paragraph (1), if— (i)the applying entity does not have an equity in such property; and
 (ii)such property is not necessary for the Commonwealth or municipality to provide essential services. (3)Thirty days after a request under paragraph (4) for relief from the stay of any act against property of the Commonwealth or a municipality under paragraph (1), such stay is terminated with respect to the party in interest making such request, unless the Board, after notice and a hearing, orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing and determination under paragraph (4). A hearing under this subsection may be a preliminary hearing, or may be consolidated with the final hearing under paragraph (4). The Corporation shall order such stay continued in effect pending the conclusion of the final hearing under paragraph (4) if there is a reasonable likelihood that the party opposing relief from such stay will prevail at the conclusion of such final hearing. If the hearing under this subsection is a preliminary hearing, then such final hearing shall be concluded not later than 30 days after the conclusion of such preliminary hearing, unless the 30-day period is extended with the consent of the parties in interest or for a specific time which the Corporation finds is required by compelling circumstances.
 (4)Upon request of a party in interest, the Corporation, with or without a hearing, shall grant such relief from the stay provided under paragraph (1) as is necessary to prevent irreparable damage to the secured interest of an entity in property, if such interest will suffer such damage before there is an opportunity for notice and a hearing under paragraph (2) or (3).
 (5)No order, judgment, or decree entered in violation of this section shall have any force or effect. (6)In any hearing under paragraph (2) or (3) concerning relief from a stay—
 (A)the party requesting such relief has the burden of proof on the issue of the applying entity's equity in property; and
 (B)the party opposing such relief has the burden of proof on all other issues. 206.Rule of constructionNo application submitted or accepted under this title shall be permitted to diminish or impair any pension benefit, or the funding obligations for such a benefit, nor shall it permit the impairment or rejection of any agreement between a debtor and any labor organization.
			IIIPuerto Rico chapter 9 uniformity
 301.AmendmentSection 101(52) of title 11, United States Code, is amended to read as follows:  (52)The term State includes Puerto Rico and, except for the purpose of defining who may be a debtor under chapter 9 of this title, includes the District of Columbia..
			302.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this title and the amendment made by this title shall take effect on the date of the enactment of this Act.
				(b)Application of amendment
 (1)In generalExcept as provided in paragraph (2), the amendment made by this title shall apply with respect to— (A)cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act; and
 (B)debts, claims, and liens created before, on, or after such date. (2)ExceptionNo case commenced by a municipality of Puerto Rico under chapter 9 of title 11, United States Code, shall permit—
 (A)the diminishment or impairment of any pension benefit, or the funding obligations for such a benefit; or
 (B)the impairment or rejection of any agreement between a debtor and any labor organization. 303.SeverabilityIf any provision of this title or any amendment made by this title, or the application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this title and the amendments made by this title, or the application of that provision or amendment to other persons or circumstances, shall not be affected.
			IVAddressing health care disparities in the Commonwealth
			AMedicaid
				411.Elimination of general Medicaid funding limitations (cap) for Puerto Rico
 (a)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— (1)in subsection (f), in the matter before paragraph (1), by striking subsection (g) and inserting subsections (g) and (h);
 (2)in subsection (g)(2), in the matter before subparagraph (A), by inserting and subsection (h) after paragraphs (3) and (5); and (3)by adding at the end the following new subsection:
							
 (h)Sunset of Medicaid funding limitations for Puerto RicoSubsections (f) and (g) shall not apply to Puerto Rico beginning with fiscal year 2017..  (b)Conforming amendments (1)Section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)) is amended by striking Puerto Rico,.
 (2)Section 1323(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18043(c)(1)) is amended by striking ending with 2019 and inserting the following: “ending with—
							
 (A)for purposes of payment pursuant to subsection (a) to Puerto Rico, 2016; and (B)for purposes of payment pursuant to subsection (a) to another territory, 2019..
 (c)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2017. 412.Elimination of specific Federal medical assistance percentage (FMAP) limitation for Puerto Rico (a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in clause (2) of subsection (b), by striking Puerto Rico,; and (2)in subsection (y)(1), in the matter preceding subparagraph (A)—
 (A)by inserting , for fiscal years before fiscal year 2017, before is one of the; and (B)by inserting and, for fiscal year 2017 and subsequent fiscal years, is one of the 50 States, the District of Columbia, or Puerto Rico, after the District of Columbia.
 (b)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2017. 413.Application of 100 percent Federal poverty line (FPL) limitation to Puerto Rico (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
 (1)in subsection (a)(10)(A)(i)(VIII), by inserting (or, subject to subsection (j), 100 percent in the case of Puerto Rico) after 133 percent; and (2)in subsection (j)—
 (A)by inserting (1) after (j); and (B)by adding at the end the following new paragraph:
								
									(2)
 (A)Subject to subparagraph (B), Federal financial participation shall not be available to Puerto Rico for medical assistance for an individual whose family income exceeds 100 percent of the poverty line (as defined in section 2110(c)(5)) for a family of the size involved, except in the case of individuals qualifying for medical assistance under subsection (a)(10)(A)(i)(IX).
 (B)The Secretary may, under section 1115, waive the limitation under subparagraph (A). In carrying out this subparagraph, the Secretary shall take into account the eligibility levels established under the State plan of Puerto Rico before the date of the enactment of this paragraph..
 (b)Not applying 5 percent disregardSection 1902(e)(14)(I) of the Social Security Act (42 U.S.C. 1396b(e)(14)(I)) is amended by adding at the end the following:
						
							The previous sentence shall not apply to Puerto Rico..
 (c)Effective dateThe amendments made by this section shall apply with respect to eligibility determinations made with respect to items and services furnished on or after October 1, 2016.
					414.Extension of application of Medicare payment floor to primary care services furnished in Puerto
			 Rico under Medicaid and application to additional providers
 (a)In generalSection 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended— (1)in subparagraph (B), by striking ; and and inserting a semicolon;
 (2)in subparagraph (C), by striking the semicolon at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
							
 (D)payment for primary care services (as defined in subsection (jj)) at a rate that is not less than 100 percent of the payment rate that applies to such services and physician under part B of title XVIII (or, if greater, the payment rate that would be applicable under such part if the conversion factor under section 1848(d) for the year involved were the conversion factor under such section for 2009), and that is not less than the rate that would otherwise apply to such services under this title if the rate were determined without regard to this subparagraph, and that are furnished in Puerto Rico on or after January 1, 2017—
 (i)by a physician with a primary specialty designation of family medicine, general internal medicine, or pediatric medicine, but only if the physician self-attests that—
										
											(I)
 the physician is Board certified in family medicine, general internal medicine, or pediatric medicine; or
										
											(II)
 with respect to the most recently completed calendar year (or in the case of a newly eligible physician, the preceding month), 60 percent of all services the physician billed for under the State plan or a waiver under this title, or provided through a medicaid managed care organization (as defined in section 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of subsection (jj)(1);
										
										(ii)
 by a physician with a primary specialty designation of obstetrics and gynecology, but only if the physician self-attests that—
										
											(I)
 the physician is Board certified in obstetrics and gynecology; and  (II) with respect to the most recently completed calendar year (or in the case of a newly eligible physician, the preceding month), 60 percent of all services the physician billed for under the State plan or a waiver under this title, or provided through a medicaid managed care organization (as defined in section 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of subsection (jj)(1);
										
										(iii)
 by an advanced practice clinician, as defined by the Secretary, that works under the supervision of—
										
											(I)
 a physician that satisfies the criteria specified in clause (i) or (ii); or  (II) a nurse practitioner or a physician assistant (as such terms are defined in section 1861(aa)(5)(A)) who is working in accordance with State law, or a certified nurse-midwife (as defined in section 1861(gg)) who is working in accordance with State law, but only if the nurse practitioner, physician assistant, or certified nurse-midwife self-attests that, with respect to the most recently completed calendar year (or in the case of a newly eligible nurse practitioner, physician assistant, or certified nurse-midwife, the preceding month), 60 percent of all services the nurse practitioner, physician assistant, or certified nurse-midwife billed for under the State plan or a waiver under this title, or provided through a medicaid managed care organization (as defined in section 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of subsection (jj)(1);
										
										(iv)
 by a rural health clinic, Federally-qualified health center, or other health clinic that receives reimbursement on a fee schedule applicable to a physician, a nurse practitioner or a physician assistant (as such terms are defined in section 1861(aa)(5)(A)) who is working in accordance with State law, or a certified nurse-midwife (as defined in section 1861(gg)) who is working in accordance with State law, for services furnished by a physician, nurse practitioner, physician assistant, or certified nurse-midwife, or services furnished by an advanced practice clinician supervised by a physician described in clause (i)(I) or (ii)(I), another advanced practice clinician, or a certified nurse-midwife, but only if the rural health clinic or Federally-qualified health center self-attests that 60 percent of all services billed for under the State plan or a waiver under this title, or provided through a medicaid managed care organization (as defined in section 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of subsection (jj)(1); or
 (v)by a nurse practitioner or a physician assistant (as such terms are defined in section 1861(aa)(5)(A)) who is working in accordance with State law, or a certified nurse-midwife (as defined in section 1861(gg)) who is working in accordance with State law, in accordance with procedures that ensure that the portion of the payment for such services that the nurse practitioner, physician assistant, or certified nurse-midwife is paid is not less than the amount that the nurse practitioner, physician assistant, or certified nurse-midwife would be paid if the services were provided under part B of title XVIII, but only if the nurse practitioner, physician assistant, or certified nurse-midwife self-attests that, with respect to the most recently completed calendar year (or in the case of a newly eligible nurse practitioner, physician assistant, or certified nurse-midwife, the preceding month), 60 percent of all services the nurse practitioner, physician assistant, or certified nurse-midwife billed for under the State plan or a waiver under this title, or provided through a medicaid managed care organization (as defined in section 1903(m)(1)(A)), were for services described in subparagraph (A) or (B) of subsection (jj)(1);.
						(b)Conforming amendments
 (1)Section 1905(dd) of the Social Security Act (42 U.S.C. 1396(dd)) is amended— (A)by inserting the following sentence after the first sentence: Notwithstanding subsection (b), with respect to the portion of the amounts expended for medical assistance for services described in section 1902(a)(13)(D) furnished in Puerto Rico on or after January 1, 2017, that is attributable to the amount by which the minimum payment rate required under such section (or, by application, section 1932(f)) exceeds the payment rate applicable to such services under the State plan as of July 1, 2009, the Federal medical assistance percentage shall be equal to 100 percent.; and
 (B)in the last sentence, by striking preceding sentence does not and inserting preceding sentences do not. (2)Section 1932(f) of the Social Security Act (42 U.S.C. 1396u–2(f)) is amended—
 (A)by striking section 1902(a)(13)(C) and inserting subparagraph (C) or (D) of section 1902(a)(13); and (B)by striking specified in such section and inserting specified in such subparagraphs.
							BMedicare provisions
				421.Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment
			 period and limit on late enrollment penalties
 (a)Application of part B deemed enrollment process to residents of Puerto RicoSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico. (b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act begins on or after the first day of the effective month, specified by the Secretary of Health and Human Services under section 1839(j)(1)(C) of such Act, as added by subsection (c)(2).
					(c)Transition providing special enrollment period and limit on late enrollment penalties for certain
 Medicare beneficiariesSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— (1)in the first sentence of subsection (b), by inserting subject to section 1839(j)(2), after subsection (i)(4) or (l) of section 1837,; and
 (2)by adding at the end the following new subsection:  (j)Special rules for certain residents of Puerto Rico (1)Special enrollment period, coverage period for residents who are eligible but not enrolled (A)In generalIn the case of a transition individual (as defined in paragraph (3)) who is not enrolled under this part as of the day before the first day of the effective month (as defined in subparagraph (C)), the Secretary shall provide for a special enrollment period under section 1837 of 7 months beginning with such effective month during which the individual may be enrolled under this part.
 (B)Coverage periodIn the case of such an individual who enrolls during such special enrollment period, the coverage period under section 1838 shall begin on the first day of the second month after the month in which the individual enrolls.
 (C)Effective month definedIn this section, the term effective month means a month, not earlier than October 2017 and not later than January 2018, specified by the Secretary.
										(2)Reduction in late enrollment penalties for current enrollees and individuals enrolling during
			 transition
 (A)In generalIn the case of a transition individual who is enrolled under this part as of the day before the first day of the effective month or who enrolls under this part on or after the date of the enactment of this subsection but before the end of the special enrollment period under paragraph (1)(A), the amount of the late enrollment penalty imposed under section 1839(b) shall be recalculated by reducing the penalty to 15 percent of the penalty otherwise established.
 (B)ApplicationSubparagraph (A) shall be applied in the case of a transition individual who— (i)is enrolled under this part as of the month before the effective month, for premiums for months beginning with such effective month; or
 (ii)enrolls under this part on or after the date of the enactment of this Act and before the end of the special enrollment period under paragraph (1)(A), for premiums for months during the coverage period under this part which occur during or after the effective month.
 (C)Loss of reduction if individual terminates enrollmentSubparagraph (A) shall not apply to a transition individual if the individual terminates enrollment under this part after the end of the special enrollment period under paragraph (1).
 (3)Transition individual definedIn this section, the term transition individual means an individual who resides in Puerto Rico and who would have been deemed enrolled under this part pursuant to section 1837(f) before the first day of the effective month but for the fact that the individual was a resident of Puerto Rico, regardless of whether the individual is enrolled under this part as of such first day..
 422.Puerto Rico practice expense GPCI improvementSection 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended— (1)in subparagraph (A), by striking and (I) and inserting (I), and (J); and
 (2)by adding at the end the following new subparagraph:  (J)Floor for practice expense index for services furnished in Puerto Rico (i)In generalFor purposes of payment for services furnished in Puerto Rico in a year (beginning with 2017), after calculating the practice expense index in subparagraph (A)(i) for Puerto Rico, if such index is below the reference index (as defined in clause (ii)) for the year, the Secretary shall increase such index for Puerto Rico to equal the value of the reference index for the year. The preceding sentence shall not be applied in a budget neutral manner.
 (ii)Reference index definedIn this subparagraph, the term reference index means, with respect to a year, 0.800 or, if less, the lowest practice expense index value for the year for any area in the 50 States or the District of Columbia..
 423.Permanent extension of incentive payments for primary care services furnished in Puerto RicoSection 1833(x)(1) of the Social Security Act (42 U.S.C. 1395l(x)(1)) is amended by inserting (and in the case of primary care services furnished on or after January 1, 2017, in Puerto Rico) after 2016. CNational environmental public health tracking and studies 431.National Environmental Public Health Tracking (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Prevention and Control, shall update the National Environmental Public Health Tracking Network of the Centers for Disease Control and Prevention to include Puerto Rico (including Vieques).
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 432.Study on environmental, biological, and health data from the island of Vieques, Puerto Rico (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall award a grant to an institution of higher education in Puerto Rico for the conduct of a 3-year study, in collaboration with the Puerto Rico Department of Health, on the environmental, biological, and health of residents of Vieques, Puerto Rico and specifically whether and to what extent past military exercises on Vieques have contributed to health conditions experienced by some residents of Vieques.
 (b)ElementsThe study conducted under subsection (a) shall include— (1)a review of the existing literature and previous public health assessments;
 (2)testing of drinking water, air, seafood, locally grown produce, and soil samples; (3)an analysis of previous biomonitoring studies in Vieques;
 (4)new biomonitoring testing to determine the source of previously unexplained findings of metals in residents’ blood, urine, hair, or feces;
 (5)biomonitoring control group testing from mainland Puerto Rico; and (6)an analysis of the impact of the cumulative effects of exposure to multiple contaminants.
 (c)Use of fundsAll costs related to biomonitoring and environmental testing under the study under subsection (a) shall be paid for directly with funds awarded under the grant under such subsection. Grant funds may be used to purchase testing equipment, as needed.
 (d)Final reportThe recipient of the grant under subsection (a) shall submit to the Secretary of Health and Human Services, a final report under such grant. Not later than 30 days after the submission of such report, the Secretary shall make such report public.
 (e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. VInfrastructure investments AEnergy infrastructure incentives 511.Grant program to promote of access to renewable energy and energy efficiency for Puerto Rico (a)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this section, provide a grant to each eligible person who places in service specified energy property in the Commonwealth to reimburse such person for a portion of the expense of such property as provided in subsection (b). No grant shall be made under this section with respect to any property unless—
 (1)in the case of specified energy property which is described in paragraph (1) of section 45(d) or clause (i) of section 48(a)(3)(A) of the Internal Revenue Code of 1986 (determined without regard to any date by which construction must begin), the construction of such property begins after the date of the enactment of this Act and before January 1 of the applicable calendar year, and
 (2)in the case of any other specified energy property, such property is placed in service after the date of the enactment of this Act and before January 1 of the applicable calendar year.
						(b)Grant Amount
 (1)In generalThe amount of the grant under subsection (a) with respect to any specified energy property shall be the applicable percentage of the basis of such property.
 (2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means— (A)30 percent in the case of any property described in paragraphs (1) through (4) of subsection (d), and
 (B)10 percent in the case of any other property. (3)Dollar limitationsIn the case of property described in paragraph (1), (2), (6), or (7) of subsection (d), the amount of any grant under this section with respect to such property shall not exceed the limitation described in section 48(a)(5)(E), 48(c)(1)(B), 48(c)(2)(B), or 48(c)(3)(B) of the Internal Revenue Code of 1986, respectively, with respect to such property.
 (c)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under subsection (a) during the 60-day period beginning on the later of—
 (1)the date of the application for such grant, or (2)the date the specified energy property for which the grant is being made is placed in service.
 (d)Specified Energy PropertyFor purposes of this section, the term specified energy property means any of the following: (1)Qualified facilitiesAny qualified property (as defined in section 48(a)(5)(D) of the Internal Revenue Code of 1986) which is part of a qualified facility (within the meaning of section 45 of such Code) described in paragraph (1), (2), (3), (4), (6), (7), (9), or (11) of section 45(d) of such Code (determined without regard to any date by which construction must begin).
 (2)Qualified fuel cell propertyAny qualified fuel cell property (as defined in section 48(c)(1) of such Code, determined without regard to any termination date).
 (3)Solar propertyAny property described in clause (i) or (ii) of section 48(a)(3)(A) of such Code (determined without regard to any termination date).
 (4)Qualified small wind energy propertyAny qualified small wind energy property (as defined in section 48(c)(4) of such Code, determined without regard to any termination date).
 (5)Geothermal propertyAny property described in clause (iii) of section 48(a)(3)(A) of such Code. (6)Qualified microturbine propertyAny qualified microturbine property (as defined in section 48(c)(2) of such Code, determined without regard to any termination date).
 (7)Combined heat and power system propertyAny combined heat and power system property (as defined in section 48(c)(3) of such Code, determined without regard to subparagraph (A)(iv) thereof).
 (8)Geothermal heat pump propertyAny property described in clause (vii) of section 48(a)(3)(A) of such Code (determined without regard to any termination date).
						Such term shall not include any property unless depreciation (or amortization in lieu of
			 depreciation) is allowable (or would be allowable if section 933 of the
			 Internal Revenue Code of 1986 were not taken into account) with respect to
 such property.(e)Eligible personFor purposes of this section, the term eligible person means— (1)any individual that is a bona fide resident (as defined under section 937 of the Internal Revenue Code of 1986) of the Commonwealth, and
 (2)any corporation which is organized under the laws of the Commonwealth. (f)Applicable calendar yearFor purposes of this section, the term applicable calendar year means the calendar year following the first calendar year in which the aggregate amount of grants paid under subsection (a) exceeds $1,200,000,000.
 (g)Other definitionsTerms used in this section which are also used in section 45 or 48 of the Internal Revenue Code of 1986 shall have the same meaning for purposes of this section as when used in such section 45 or 48. Any reference in this section to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (h)Application of certain rulesIn making grants under this section, the Secretary of the Treasury shall apply rules similar to the rules of section 50 of the Internal Revenue Code of 1986, except that in applying subsection (b)(1) thereof Puerto Rico shall be substituted for United States. In applying such rules, if the property is disposed of, or otherwise ceases to be specified energy property, the Secretary of the Treasury shall provide for the recapture of the appropriate percentage of the grant amount in such manner as the Secretary of the Treasury determines appropriate.
 (i)AppropriationsThere is hereby appropriated to the Secretary of the Treasury such sums as may be necessary to carry out this section.
					512.Incentives for energy efficient commercial buildings
					(a)Permanent extension of energy efficient commercial buildings deduction
 Section 179D of the Internal Revenue Code of 1986 is amended by striking subsection (h). (b)Update of standard (1)In generalSection 179D of the Internal Revenue Code of 1986 is amended by striking Standard 90.1-2001 each place it appears and inserting the applicable ASHRAE standard.
 (2)Applicable ASHRAE standardSection 179D(c)(2) of such Code is amended to read as follows:  (2)Applicable ASHRAE standardThe term applicable ASHRAE standard means—
 (A)Standard 90.1–2013 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America, or
 (B)in the case of any subsequent standard adopted by the American Society of Heating, Refrigerating, and Air Conditioning Engineers which supersedes the standard described in subparagraph (A), such subsequent standard..
 (3)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2015.
						(c)Grant program for Puerto Rico
 (1)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this subsection, provide a grant to each eligible person who places in service energy efficient building property to reimburse such person for a portion of the expense of such property as provided in paragraph (2). No grant shall be made under this subsection with respect to any property unless such property is placed in service on or before the last day of the applicable calendar year.
 (2)Grant amountThe amount of the grant under paragraph (1) with respect to any energy efficient building property shall be equal to the product of—
 (A)35 percent, and (B)the excess of—
 (i)the product of— (I)$1.80, and
 (II)the square footage of the building, over (ii)the aggregate amount of all prior grants under paragraph (1) with respect to the building.
 (3)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of—
 (A)the date of the application for such grant, or (B)the date the energy efficient commercial building property for which the grant is being made is placed in service.
 (4)Energy efficient commercial building propertyFor purposes of this subsection, the term energy efficient commercial building property has the meaning given such term under section 179D(c) of the Internal Revenue Code of 1986, except that—
 (A)the determination of whether depreciation (or amortization in lieu of depreciation) is allowable under such section 179D(c)(1)(A) shall be made without regard to section 933 of such Code, and
 (B)such section 179D(c)(1)(B)(i) shall be applied by substituting Puerto Rico for United States. (5)Eligible personFor purposes of this subsection, the term eligible person means—
 (A)any individual that is a bona fide resident (as defined under section 937 of the Internal Revenue Code of 1986) of Puerto Rico, and
 (B)any corporation which is organized under the laws of the Commonwealth. (6)Applicable calendar yearFor purposes of this subsection, the term applicable calendar year means the calendar year following the first calendar year in which the aggregate amount of grants paid under subsection (a) exceeds $400,000,000.
 (7)Secretary of the TreasuryAny reference in this subsection to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (8)Application of special rulesRules similar to the rules of subsections (d), (f), and (g) of section 179D of the Internal Revenue Code of 1986 shall apply with respect to grants under this subsection.
 (9)AppropriationsThere is hereby appropriated to the Secretary of the Treasury such sums as may be necessary to carry out this subsection.
						513.Incentives for new energy efficient homes
 (a)Permanent extension of new energy efficient home creditSection 45L of the Internal Revenue Code of 1986 is amended by striking subsection (g). (b)Update of standard (1)In generalSection 45L of the Internal Revenue Code of 1986 is amended by striking the standards of chapter 4 of the 2006 International Energy Conservation Code, as such Code (including supplements) is in effect on January 1, 2006 each place it appears and inserting the applicable standards.
 (2)Applicable standardsSection 45L of such Code, as amended by subsection (a), is amended by adding at the end the following new subsection:
							
 (h)Applicable standardsFor purposes of this section, the term applicable standards means, with respect to any dwelling unit, the standards in effect for residential building energy efficiency under the International Energy Conservation Code on the first day of the taxable year in which construction for the dwelling unit commenced..
 (3)Effective dateThe amendments made by this subsection shall apply to homes acquired after December 31, 2015. (c)Grant program for Puerto Rico (1)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this subsection, provide a grant to each eligible contractor with respect to each qualified new energy efficient home which is—
 (A)constructed by an eligible contractor, and (B)acquired by a person from such eligible contractor for use as a residence.
							No grant shall be made under this subsection with respect to any qualified new energy efficient
			 home unless such home is acquired by another person for use as a residence
 on or before the last day of the applicable calendar year.(2)Amount of grantThe amount of the grant under paragraph (1) with respect to any qualified new energy efficient home is an amount equal to—
 (A)in the case of a dwelling unit described in paragraph (1) or (2) of section 45L(c) of the Internal Revenue Code of 1986, $2,000, and
 (B)in the case of a dwelling unit described in paragraph (3) of section 45L(c) of the Internal Revenue Code of 1986, $1,000.
 (3)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of—
 (A)the date of the application for such grant, or (B)the date the qualified new energy efficient home for which the grant is acquired by another person for use as a residence.
 (4)Qualified new energy efficient homeFor purposes of this subsection, the term qualified new energy efficient home has the meaning given such term under section 45L(b)(2) of the Internal Revenue Code of 1986, except that—
 (A)subparagraph (A) thereof shall be applied by substituting Puerto Rico for the United States, and (B)subparagraph (B) thereof shall be applied by substituting the date of the enactment of section 513 of the Puerto Rico Humanitarian Relief and Reconstruction Act for the date of the enactment of this section.
 (5)Applicable calendar yearFor purposes of this subsection, the term applicable calendar year means the calendar year following the first calendar year in which the aggregate amount of grants paid under subsection (a) exceeds $400,000,000.
 (6)Other termsTerms used in this subsection which are also used in section 45L of the Internal Revenue Code of 1986 shall have the same meaning for purposes of this subsection as when used in section 45L. Any reference in this subsection to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (7)AppropriationsThere is hereby appropriated to the Secretary of the Treasury such sums as may be necessary to carry out this subsection.
						BTransportation, housing, and agriculture infrastructure incentives
				521.General provisions
 (a)Waiver of non-Federal shareNotwithstanding any other provision of law, the non-Federal share of the cost of any program or activity carried out using funds provided under this subtitle shall be zero.
					(b)Maintenance of funding; administrative expenses
 (1)Maintenance of fundingThe funding provided to any program or account under this subtitle shall supplement (and not supplant) any funding provided for that program or account under any other provision of law.
 (2)Administrative expensesNotwithstanding any other provision of law (including regulations), of any funds provided for a program or account under this subtitle, the applicable Federal department or agency head may use such percentage for administrative expenses as is established by the limitation for administrative expenses in applicable laws (including regulations) relating to the program or activity.
						522.Highway program
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $450,000,000 for each of fiscal years 2017 through 2026 to carry out the Puerto Rico Highway Program under section 165(b) of title 23, United States Code.
 (b)Conforming amendmentSection 165(a)(1) of title 23, United States Code, is amended by striking $158,000,000 and inserting $608,000,000. 523.TIGER discretionary grants (a)Definition of TIGER discretionary grantIn this section, the term TIGER discretionary grant means a grant awarded and administered by the Secretary of Transportation using funds made available for national infrastructure investments under title I of division L of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2835).
 (b)RequirementOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $50,000,000 for each of fiscal years 2017 through 2021 to award TIGER discretionary grants for eligible programs and activities in the Commonwealth of Puerto Rico.
					524.Passenger and freight rail improvements
 (a)FundingOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $120,000,000 for each of fiscal years 2017 through 2021 for planning and capital costs to build, improve, or expand passenger and freight rail projects in the Commonwealth under titles 23 and 49, United States Code.
 (b)Eligible usesOf the amounts made available for each fiscal year under subsection (a)— (1)not more than 15 percent may be used for temporary operating assistance for such rail and transit projects as the Secretary of Transportation determines to be eligible; and
 (2)not more than 50 percent may be allocated to another transportation capital investment account funded under this Act, on approval of the Secretary of Transportation.
 525.Airport Improvement ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $40,000,000 for each of fiscal years 2017 through 2021 to make grants under the Airport Improvement Program under subchapter I of chapter 471 of title 49, United States Code, for eligible programs and activities in the Commonwealth.
 526.Clean and safe water revolving fundsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Environmental Protection Agency for each of fiscal years 2017 through 2021—
 (1)$25,000,000 to make a capitalization grant to the Commonwealth for the purpose of establishing and maintaining a water pollution control revolving fund under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); and
 (2)$25,000,000 to make a capitalization grant to the Commonwealth for the purpose of establishing and maintaining a drinking water treatment revolving loan fund under section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)).
					527.Rural Utilities Service programs
 (a)Water and environmental programsOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Rural Utilities Service $50,000,000 for each of fiscal years 2017 through 2021 to provide, for eligible programs and activities in the Commonwealth—
 (1)water or waste disposal grants or direct or guaranteed loans under paragraph (1) or (2) of section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a));
 (2)rural water or wastewater technical assistance and training grants under section 306(a)(14) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(14));
 (3)emergency community water assistance grants under section 306A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926a); and
 (4)solid waste management grants under section 310B(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)).
 (b)Electric programOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Administrator of the Rural Utilities Service $50,000,000 for each of fiscal years 2017 through 2021 to provide electric infrastructure grants for eligible programs and activities in the Commonwealth under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).
 528.Rural Energy for America ProgramOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Agriculture $25,000,000 for each of fiscal years 2017 through 2021 to provide financial assistance and grants for eligible programs and activities in the Commonwealth under section 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107).
 529.Construction of ferry boats and ferry terminal facilitiesOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Secretary of Transportation $5,000,000 for each of fiscal years 2017 through 2021 for the construction of ferry boats and ferry terminal facilities in the Commonwealth under section 147 of title 23, United States Code.
				530.Corps of Engineers funds
 (a)Construction AccountOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Construction Account of the Corps of Engineers $150,000,000 for each of fiscal years 2017 through 2021 for authorized navigation, coastal storm and riverine flood damage reduction, ecosystem restoration, and environmental infrastructure assistance activities in the Commonwealth, with priority given to dredging the Caño Martín Peña.
 (b)Operations and Maintenance AccountOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Operations and Maintenance Account of the Corps of Engineers $75,000,000 for each of fiscal years 2017 through 2021 for eligible operations and maintenance costs of coastal harbors and channels, and for inland harbors, to improve the movement of goods through marine ports in the Commonwealth.
 531.Predisaster hazard mitigation and resiliencyOut of funds of the Treasury not otherwise appropriated, there is appropriated to the Director of the Federal Emergency Management Agency $50,000,000 for each of fiscal years 2017 through 2021 to carry out in the Commonwealth minor localized flood reduction projects and major flood risk reduction projects under the predisaster hazard mitigation program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133).
				532.Broadband programs
 (a)Broadband initiatives programOut of funds of the Treasury not otherwise appropriated, there is appropriated $30,000,000 for each of fiscal years 2017 through 2021 for the broadband initiatives program established under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) to expand access to, and the quality of, broadband service across the Commonwealth, with preference given to—
 (1)public or cooperatively owned telecommunications systems; or (2)telecommunications systems that provide telehealth, distance learning, and public safety benefits.
 (b)BroadbandUSA programOut of funds of the Treasury not otherwise appropriated, there is appropriated $30,000,000 for each of fiscal years 2017 through 2021 to the National Telecommunications and Information Administration to carry out the BroadbandUSA program in the Commonwealth, with preference given to—
 (1)public or cooperatively owned telecommunications systems; or (2)telecommunications systems that provide telehealth, distance learning, and public safety benefits.
						533.Housing and community development
					(a)HOME Investment Partnerships program
 (1)All participating jurisdictionsOut of funds of the Treasury not otherwise appropriated, there is appropriated $17,000,000 for each of fiscal years 2017 through 2021 for the HOME Investment Partnerships program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) to be allocated proportionately among participating jurisdictions in the Commonwealth in accordance with the allocation among such jurisdictions for the most recent fiscal year.
 (2)Caño Martín Peña communitiesOut of funds of the Treasury not otherwise appropriated, in addition to the amount appropriated under paragraph (1), there is appropriated $3,000,000 for each of fiscal years 2017 through 2021 for the HOME Investment Partnerships program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.) to be allocated to the HOME Investment Partnership Program of the Municipality of San Juan for use by the Caño Martín Peña Community Land Trust (also known as El Fedeicomiso de la Tierra del Caño Martín Peña) to create, improve, and rehabilitate affordable housing in the 8 Caño Martín Peña communities, including for the costs of relocating homes from the banks of the channel to other locations in the community.
						(b)Community Development Block Grant program
 (1)All jurisdictionsOut of funds of the Treasury not otherwise appropriated, there is appropriated $60,000,000 for each of fiscal years 2017 through 2021 for the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) to be allocated proportionately among entitlement communities and nonentitlement communities in the Commonwealth in accordance with the allocation among such communities for the most recent fiscal year.
 (2)Caño Martín Peña communitiesOut of funds of the Treasury not otherwise appropriated, in addition to the amount appropriated under paragraph (1), there is appropriated $5,000,000 for each of fiscal years 2017 through 2021 for the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) to be allocated to the Municipality of San Juan for use by the Martin Peña Canal ENLACE Project Corporation (also known as La Corporación del Proyecto ENLACE del Caño Martín Peña) for housing, community, and economic development in the 8 Caño Martín Peña communities.
						VIEarned income tax credit and tax equalization measures
			611.Puerto Rico residents eligible for earned income tax credit
 (a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(n)Residents of Puerto Rico
 (1)In generalIn the case of residents of Puerto Rico— (A)the United States shall be treated as including Puerto Rico for purposes of subsections (c)(1)(A)(ii)(I) and (c)(3)(C),
 (B)subsection (c)(1)(D) shall not apply to nonresident alien individuals who are residents of Puerto Rico, and
 (C)adjusted gross income and gross income shall be computed without regard to section 933 for purposes of subsections (a)(2)(B) and (c)(2)(A)(i).
 (2)LimitationThe credit allowed under this section by reason of this subsection for any taxable year shall not exceed the amount, determined under regulations or other guidance promulgated by the Secretary, that a similarly situated taxpayer would receive if residing in a State..
 (b)Child tax credit not reducedSubclause (II) of section 24(d)(1)(B)(ii) of such Code is amended by inserting before the period (determined without regard to section 32(n) in the case of residents of Puerto Rico). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
				612.Equitable treatment for residents of Puerto Rico with respect to the refundable portion of the
			 child tax credit
 (a)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or section 933 after section 112. (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.
				VIIPuerto Rico determination on status
			701.Vote regarding status
				(a)Vote
 (1)In generalNot later than January 31, 2018, the State Elections Commission of Puerto Rico shall provide for a binding vote or series of votes as described in paragraph (2), in accordance with rules and regulations determined by the Commission, including qualifications for voter eligibility.
 (2)RegulationsNot later than 90 days after the date of enactment of this Act, the State Elections Commission of Puerto Rico shall promulgate regulations governing the provision by the State Elections Commission of a binding vote, or series of binding votes, regarding whether Puerto Rico should—
 (A)be admitted as a State of the United States; (B)become a sovereign nation; or
 (C)continue the status quo as a commonwealth territory of the United States and simply reform the government of the Commonwealth.
 (b)Funds for voteThe funds made available pursuant to Public Law 113–76 (128 Stat. 5) may be used to conduct the vote under this section.
 702.Certification and transmittal of resultsNot later than 10 days after the certification of the vote by the State Elections Commission of Puerto Rico, the Governor of Puerto Rico shall transmit the certified results to the President of the United States, the Speaker of the House of Representatives, and the President pro tempore of the Senate.
 703.Transition processIf a majority of the votes cast in the vote conducted pursuant to section 701 are for the admission of Puerto Rico into the United States as a State, the following shall apply:
 (1)ProclamationWithin 30 calendar days of receipt of the certified results transmitted pursuant to section 702, the President shall issue a proclamation to begin the transition process that will culminate in Puerto Rico’s admission into the United States as a State effective by not later than the date that is 4 years after the date on which the vote under section 701 is certified by the State Elections Commission of Puerto Rico.
				(2)Commission
 (A)EstablishmentWithin 90 calendar days of receipt of the certified results transmitted pursuant to section 702, the President shall appoint a commission, to be known as the Commission on the Equal Application of Federal Law to Puerto Rico (referred to in this paragraph as the Commission).
 (B)PurposeThe Commission shall survey the laws of the United States and make recommendations to Congress as to how laws that do not apply to the territory or apply differently to the territory than to the several States should be amended or repealed to treat Puerto Rico equally with the several States as of the date of the admission of Puerto Rico into the United States as a State.
 (C)MembershipThe Commission shall consist of 5 persons, at least 2 of whom shall be residents of Puerto Rico. (D)ReportThe Commission shall issue a final report to the President of the United States, the Speaker of the House of Representatives, and the President pro tempore of the Senate by July 1, 2018.
 (E)TerminationUpon issuing the final report under subparagraph (D), the Commission shall terminate. (F)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.), other than section 14, shall apply to the Commission.
					704.Rules for elections for Federal offices
 (a)Preparation for electionsIf a majority of the votes cast in the vote conducted pursuant to section 701 are for the admission of Puerto Rico into the United States as a State, not later than January 1, 2020, Puerto Rico shall carry out such actions as may be necessary to enable Puerto Rico to hold elections for Federal office in November 2020 in accordance with this section.
 (b)Presidential electionWith respect to the election for the office of President and Vice President held in November 2020— (1)Puerto Rico shall be considered a State for purposes of chapter 21 of title 3, United States Code;
 (2)the electors of Puerto Rico shall be considered electors of a State for purposes of such chapter; and
 (3)for purposes of section 3 of such title, the number of electors from Puerto Rico shall be equal to the number of Senators and Representatives to which Puerto Rico is entitled during the 117th Congress, as determined in accordance with subsections (c) and (d).
					(c)Election of Senators
 (1)Election of 2 SenatorsThe regularly scheduled general elections for Federal office held in Puerto Rico during November 2020 shall include the election of 2 Senators, each of whom shall first take office on the first day of the 117th Congress.
 (2)Special ruleIn the election of Senators from Puerto Rico pursuant to paragraph (1), the 2 Senate offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the offices shall refer to, or be taken to refer to, the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned.
					(d)Election of Representatives
 (1)In generalEffective on the first day of the 117th Congress, and until the taking effect of the first reapportionment occurring after the regular decennial census conducted for 2020, Puerto Rico shall be entitled to the number of Representatives to which Puerto Rico would have been entitled for the 116th Congress if Puerto Rico had been a State during such Congress, as shown in the statement transmitted by the President to Congress under paragraph (2).
					(2)Determination of initial number
 (A)DeterminationNot later than July 1, 2019, the President shall submit to Congress a statement of the number of Representatives to which Puerto Rico would have been entitled for the 116th Congress if Puerto Rico had been a State during such Congress, in the same manner as provided under section 22(a) of the Act of June 28, 1929 (2 U.S.C. 2a(a)).
 (B)Submission of number by ClerkNot later than 15 calendar days after receiving the statement of the President under subparagraph (A), the Clerk of the House of Representatives, in accordance with section 22(b) of such Act (2 U.S.C. 2a(b)), shall transmit to the Governor of Puerto Rico and the Speaker of the House of Representatives a certificate of the number of Representatives to which Puerto Rico is entitled during the period described in paragraph (1).
 (3)Termination of Office of Resident CommissionerEffective on the date on which a Representative from Puerto Rico first takes office in accordance with this subsection, the Office of the Resident Commissioner to the United States, as described in section 36 of the Act of March 2, 1917 (48 U.S.C. 891 et seq.), is terminated.
 (e)Administration of primary electionsPuerto Rico may hold primary elections for the offices described in this section at such time and in such manner as Puerto Rico may provide, so long as such elections are held in the manner required by the laws applicable to elections for Federal office.
 705.Issuance of Presidential proclamationFollowing the transition process set forth in section 703, if applicable, the President shall issue a proclamation declaring that Puerto Rico is admitted into the United States on an equal footing with the other States, effective on the date that is 4 years after the date on which the vote under section 701 is certified by the State Elections Commission of Puerto Rico. Upon issuance of the proclamation by the President, Puerto Rico shall be deemed admitted into the United States as a State.
 706.State of Puerto RicoUpon the admission of Puerto Rico into the United States as a State, the following shall apply: (1)State constitutionThe Constitution of the Commonwealth of Puerto Rico shall be accepted as the Constitution of the State.
 (2)TerritoryThe State shall consist of all of the territory, together with the waters included in the seaward boundary, of the Commonwealth of Puerto Rico.
 (3)Continuity of governmentThe persons holding legislative, executive, and judicial offices of the Commonwealth of Puerto Rico shall continue to discharge the duties of their respective offices.
				(4)Continuity of laws
 (A)Territory lawAll of the territory laws in force in Puerto Rico shall continue in force and effect in the State, except as modified by this Act, and shall be subject to repeal or amendment by the Legislature and the Governor of Puerto Rico.
 (B)Federal lawAll of the laws of the United States shall have the same force and effect as on the date immediately prior to the date of admission of Puerto Rico into the United States as a State, except for any provision of law that treats Puerto Rico and its residents differently than the States of the United States and their residents, which shall be amended as of the date of admission to treat the State of Puerto Rico and its residents equally with the other States of the United States and their residents.
					707.Effect on membership of House of Representatives
				(a)Temporary increase during initial period
 (1)Temporary increaseUpon the admission of Puerto Rico into the United States as a State, during the period described in paragraph (1) of section 704(d)—
 (A)the membership of the House of Representatives shall be increased by the number of Members to which Puerto Rico is entitled during such period; and
 (B)each such Representative shall be in addition to the membership of the House of Representatives as prescribed by law on the date of enactment of this Act.
 (2)No effect on existing apportionmentThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not, during the period described in paragraph (1) of section 704(d)—
 (A)operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (2 U.S.C. 2); or
 (B)affect the basis of reapportionment established by section 22 of the Act of June 28, 1929 (2 U.S.C. 2a), for the 82nd Congress and each Congress thereafter.
						(b)Permanent increase effective with next reapportionment
 (1)In generalUpon the admission of Puerto Rico into the United States as a State, effective with respect to the 118th Congress and each succeeding Congress, the House of Representatives shall be composed of a number of Members equal to the sum of 435 plus the number by which the membership of the House was increased under subsection (a).
					(2)Reapportionment of Members resulting from increase
 (A)In generalSection 22(a) of the Act of June 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting the number of Representatives established with respect to the 118th Congress. (B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to the regular decennial census conducted for 2020 and each subsequent regular decennial census.
						
